Case 20-00878-jw            Doc 8       Filed 02/20/20 Entered 02/20/20 07:55:12                       Desc Main
                                        Document      Page 1 of 11


                                   UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF SOUTH CAROLINA

INRE:                                        )
                                             )         CASE NO: 20-tX::lc>7~-~
Gabrielle Arthur Mack                        )
528 Wynfield Forest Drive                    )         CHAPTER13
Summerville, SC 29485                        )
SSN xxx-xx-2214                              )
                        DEBTORS.             )



                 NOTICE OF OPPORTUNITY TO OBJECT AND CONFIRMATION HEARING

       The debtor(s) in the above captioned case filed a chapter 13 plan on-~-\+,
attached.
                                                                                    ~~--'l,\.~~~O~-·   The plan is


      Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

       Any objection to confirmation of the chapter 13 plan must be in writing, filed with the Court at 1100 Laurel
Street, Columbia, SC 29201-2423, and served on the chapter 13 trustee, the debtor(s), and any attorney for the
debtor(s) no later than 21 days after the service of the chapter 13 plan, as computed under Fed. R. Bankr. P. 9006(a).
Objections to confirmation may be overruled if filed late or the objecting party fails to appear and prosecute the
objection. If no objection is timely filed, the plan may be confirmed by the Court without further notice.

      If you file an objection, you or your attorney must attend the hearing scheduled by the court on confirmation of
the plan. Notice of the confirmation hearing is provided in aection 9 of the Notice of Chapter 13 Bankruptcy Case.
However, the Court may set an earlier status hearing on any objection upon notice to the applicable parties.

       If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
in the plan and may enter an order confirming the plan.




                                                      Robert . Me dith, Jr., DC ID #6152
                                                    ·~·Bliz:abet . Heilig, DC ID #10704
                                                      Attorneys for Debtor/Movant
                                                      Meredith Law Firm, LLC
                                                      4000 Faber Place Drive, Suite 120
                                                      North Charleston, SC 29405
                                                      843-529-9000
Date:   0 ?- -   'JO - ~(> :lC>
                Case 20-00878-jw                          Doc 8      Filed 02/20/20 Entered 02/20/20 07:55:12                     Desc Main
 Fill in this information to identi our case:
                                                                     Document      Page 2 of 11
 Debtor 1               Gabrielle Arthur Mack                                                                         Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                  list below the sections of the plan that
                                                                                                                      have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                           Pre-confirmation modification
                                                                                                                      Post-confirmation modification
 Case number:
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                             5/19




To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court's local rules, and judicial rulings may not be conflrmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           lfyou oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                           objection to confirmation is filed. See Bankruptcy Rule 3015. ln addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included              D Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included              0 Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included              0 Not Included
 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included              0 Not Included
              throu!!h Plan, set out in Section 3.l(c) and in Part 8

liff•W Plan Payments and Length of Plan
2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:

 $2,250.00 per Month for§. months
 $2,400.00 per Month for 54 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                Case 20-00878-jw                         Doc 8      Filed 02/20/20 Entered 02/20/20 07:55:12                          Desc Main
                                                                    Document      Page 3 of 11
 Debtor                Gabrielle Arthur Mack                                                       Case number

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:
              0        The debtor will make payments pursuant to a payroll deduction order.
              [il      The debtor will make payments directly to the trustee.
              0        Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
          [il     The debtor will retain any income tax refunds received during the plan term.

               0          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
          [il     None. If"None" is checked, the rest of§ 2.4 need not be completed or reproduced.

iiMf@ Treatment of Secured Claims
To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

              Check all that apply. Only relevant sections need to be reproduced.

              0           None. If"None" is checked, the rest of§ 3.1 need not be completed or reproduced.

              [il         3.l(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

              0           3.1 ( d) The debtor proposes to engage in loss mitigation efforts with ___ according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
              0           3.l(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                          Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If"None" is checkeq, the rest of§ 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                                    The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                          secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                          Estimated amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                          motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                     Page 2
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                       Best Case Bankruptcy
                Case 20-00878-jw                          Doc 8     Filed 02/20/20 Entered 02/20/20 07:55:12                          Desc Main
                                                                    Document      Page 4 of 11
  Debtor                Gabrielle Arthur Mack                                                         Case number

                           value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                           amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                           below.

                                     The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                           under Part 5.1 of this plan. If the estimated amount of a creditor's secured claim is listed below as having no value, the creditor's
                           allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                           Court, the amount of the creditor's total claim listed on the proof of claim controls over any contrary amounts listed in this
                           paragraph.

                                     Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                           section 1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any
                           secured creditor paid the allowed secured claim provided for by this plan shall release its liens at the earliest of the time required
                           by applicable state law, order of this Court, or thirty (30) days from the entry of the discharge.

  Name of creditor Estimated        Collateral                         Value of             Amount of       Estimated amount    Interest        Estimated
                   amount of                                           collateral           claims senior   of secured claim    rate            monthly
                   creditor's total                                                         to creditor's                                       payment to
                   claim                                                                    claim                                               creditor
                                                                                                                                                (disbursed by
                                                                                                                                                the trustee)




                                                    2010 Dodge
 Consumer                                           ChargerSXT
 Portfolio                                          169,000 miles
 Services,                                          VIN:2B3CA3C
 Inc.                       $8,602.00               VXAH136394        $4,650.00                  $0.00           $4,650.00         5.75%                       $94.00
                                                                                                                                                (or more)

Insert additional claims as needed.

  3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

     Check one.
                          None. If"None" is checked, the rest of§ 3.3 need not be completed or reproduced.
                          The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                          obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                          at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                          secured claim in this case.

 Name of Creditor                   Collateral                                Estimated amount of claim       Interest rate      Estimated monthly payment
                                                                                                                                 to creditor

 Synchrony
 Bank/Home                          Bedroom Furniture
 Design                             Television Stands                                          $1,310.00             5.75%                                     $27.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                    Trustee
                                                                                                                                 0 Debtor
Insert additional claims as needed.


District of South Carolina
Effective May 1, 2019                                                               Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                       Best Case Bankruptcy
                Case 20-00878-jw                          Doc 8       Filed 02/20/20 Entered 02/20/20 07:55:12                         Desc Main
                                                                      Document      Page 5 of 11
  Debtor               Gabrielle Arthur Mack                                                           Case number

3.4           Lien avoidance.

Check one.
                           None. If"None" is checked, the rest of§ 3.4 need not be completed or reproduced.
                           The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                           The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                           which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                           security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                           order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                           claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                           in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankr,uptcy Rule 4003(d). If more than one lien is to be
                           avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of creditor Estimated                         Total of all Applicable             Value of debtor's   Amount of lien not Amount of lien avoided
 and description of amount of                       senior/una Exemption and            interest in         avoided (to be paid
 property securing lien                             voidable     Code Section           property            in 3.2 above)
 lien                                               liens

 OneMain                                                                $250.00
                                                                       SC Code                                                                       $9,629.00
 Household                                                              Section                                                        (100% of the allowed
 Items                        $9,629.00                 $0.00    15-41-30(A)(3}                 $250.00                 $0.00                            claim)
 Name of creditor             Estimated             Total of all Applicable             Value of debtor's   Amount of lien not    Amount of lien avoided
 and description of           amount of             senior/una Exemption and            interest in         avoided (to be paid
 property securing            lien                  voidable     Code Section           property            in 3.2 above)
 lien                                               liens

 Regional
 Finance                                                                  $250.00
                                                                         SC Code                                                                    $9,123.00
 Household                                                                Section                                                        (100% of the allowed
 Items                        $9,123.00                 $0.00       15-41-30(A)(3)              $250.00                $0.00                            claim)

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor's equity Applicable                Non-exempt equity Estimated lien           Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and             (Debtor's equity                           lien not   avoided
 desci:iption          debtor's              multiplied by   Code Section              less exemption)                            avoided(to
 of property           property less         debtor's                                                                             be paid in
 securing lien         senior/unavoi         proportional                                                                         3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If"None" is checked, the rest of§ 3.5 need not be completed or reproduced.
                          The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon
                          confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under§ 1301
                          be terminated in all respects. A copy of this plan must be served on all co-debtors. Any creditor who has filed a timely proof of
                          claim may file an amended proof of claim itemizing the deficiency resulting from the disposition of the collateral within a
                          reasonable time after the surrender of the property. Any such amended claim, if allowed, will be treated in Part 5.1 below.

 Name of Creditor                                                                       Collateral

District of South Carolina
Effective May 1, 2019                                                                Chapter 13 Plan                                                Page 4
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                        Best Case Bankruptcy
                   Case 20-00878-jw                       Doc 8     Filed 02/20/20 Entered 02/20/20 07:55:12                           Desc Main
                                                                    Document      Page 6 of 11
  Debtor                Gabrielle Arthur Mack                                                        Case number

  Name of Creditor                                                                  Collateral
                                                                                    2017 Honda CRF230F Dirt Bike
  American Honda Finance                                                            VIN: 9C2ME0916HR102211
                                                                                    1998 Dodge Ram
  First Heritage Credit                                                             VIN: 1B7HC16X3WS526947
 OpenSky                                                                            Secured Credit Card Account Balance
Insert additional claims as needed.

               Treatment of Fees and Priority Claims

 4.1          General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Corn1. Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full
without postpetition interest.

4.2           Trustee's fees

Trustee's fees are gov~rned by statute and may change during the course of the case.

4.3           Attorney's fees.

              a.           The debtor and the debtor's attorney have agreed to an attorney's fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge's guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney's compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment ofa portion of the attorney's fees in advance of
                           payments to creditors.

              b.           If, as an alternative to the above treatment, the debtor's attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received$_ _ and for plan confirmation purposes only, the fees and expenses of counsel are estimated at$_ _ or less.

4.4          Priority claims other than attorney's fees and those treated in § 4.5.

             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(l):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                        DSO recipient), at the rate of$N/A (the debtor is current in his child support obligation to Tiffany
                                        Goodwin) or more per month until the balance, without interest, is paid in full. Add additional creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor. The debtor will remain current in his child support obligation to Tiffany
                                        Goodwin.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
District of South Carolina
Effective May 1, 2019                                                           Chapter 13 Plan                                                    Page 5
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                        Best Case Bankruptcy
                Case 20-00878-jw                          Doc 8      Filed 02/20/20 Entered 02/20/20 07:55:12                     Desc Main
                                                                     Document      Page 7 of 11
 Debtor                 Gabrielle Arthur Mack                                                       Case number

               [iJ         None. lf"None" is checked, the rest of§ 4.5 need not be completed or reproduced.



               Treatment ofNonpriority Unsecured Claims

5.1           Nonpriority unsecured claims not separately classified. Check one

              Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
              available after payment of all other allowed claims.

      [iJ        The debtor estimates payments of less than l 00% of claims.
      D          The debtor proposes payment of 100% of claims.
      D          The debtor proposes payment of l 00% of claims plus interest at the rate of%.




5.2           Maintenance of payments and cure of any default on non priority unsecured claims. Check one.

               [iJ         None. If"None" is checked, the rest of§ 5.2 need not be completed or reproduced.

5.3           Other separately classified non priority unsecured claims. Check one.

               Ill         None. If"None" is checked, the rest of§ 5.3 need not be completed or reproduced.

               Executory Contracts and Unexpired Leases

6.1           The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
              contracts and unexpired leases are rejected. Check one.

                           None. If "None" is checked, the rest of§ 6.1 need not be completed or reproduced.
                           Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any
                           contrary court order or rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


 Name of Creditor               Description of leased                Current installment           Estimated amount of        Estimated monthly
                                property or executory                payment                       arrearage through month    payment on arrearage to be
                                contract                                                           of filing or conversion    disbursed by the trustee
                                                                                      $187.26
                                                                               (the debtor will
                                                                            continue to make
 Progressive                                                             payments directly to
 Leasing-NPRT                                                        the creditor pursuant to
 0 SE, LLC                      Mattresses                           the original agreement.)                       $0.00                                  $0.00

                                                                                                                              (or more)
Insert additional claims as needed.

              Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

      Ill     Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

      D       Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.
District of South Carolina
Effective May l, 2019                                                            Chapter 13 Plan                                              Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                Case 20-00878-jw                                    Doc 8            Filed 02/20/20 Entered 02/20/20 07:55:12                  Desc Main
                                                                                     Document      Page 8 of 11
 Debtor                Gabrielle Arthur Mack                                                                         Case number


               Nonstandard Plan Provisions

8.1           Check "None" or List Nonstandard Plan Provisions
               D     None. If"None" is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in § 1.3.
 8.1(a)The debtor reserves the right to seek loss mitigation or modification of the mortgage loan using the Loss
 Mitigation/Mortgage Modification Portal procedures described in Chambers Guidelines during the bankruptcy case, which
 may be effective upon subsequent approval by order of the Court.

 8.1 (b) Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack
 thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, ri.ghts or cause of
 action the debtor may have, regarding any issues not specifically addressed or determined by the plan, against any creditor
 or other party in interest including, but not limited to, violations of applicable consumer protections codes and actions
 under 11 U.S.C. §§ 542,543,544,547 and 548.

 8.1(c) Confirmation of this plan may determine the character (secured, unsecured, or priority), amount, and timing of
 distribution of a creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under the
 plan, the creditor must timely object to confirmation.

 8.1(d) DEBTOR CERTIFICATION

 In connection with this plan, the debtor hereby states that he/she/they carefully reviewed this plan and understand the
 following:

 (1) The obligations set forth in this plan, including the amount, method, and timing of payments made to the trustee and/or
 directly to creditors;

 (2) The consequences of any default under this plan including any direct payments to creditors required by the terms of this
 plan; and

 (3) That debtor may not agree to sell property, employ professionals, or incur debt (including modification of debt) during
 the term of the plan without the prior authorization of tt,e Bankruptcy Court.

 8.1 (e) Mortgage payments to be disbursed by the Trustee ("Conduit"):
 Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:

                                           . ·. :[;)~!>.'c;rlption            of Collateral
                                             . '('note if pri11cipal residence;
                                           .. 'i11i:lud~county.tax111ap
                                           '. number aiid complete
                                           ··• street address) ..
                                              ,..    • '".,••;•,;••v,, .. ,




   Home Point Financial Corp.                       House and lot located at                  $1,773.28           $60.00           $5,458.26          $91.00
                                                    528 Wynfield Forest Drive                 Escrow for          Or more                             Or more
                                                    Summerville, SC 29485                     taxes:
                                                                                              x Yes
                                                    TMS #388-14-00-051                        D No

                                                                                              Escrow for
                                                                                              insurance:
                                                                                              x Yes
                                                                                              D No


District of South Carolina
Effective May I, 2019                                                                           Chapter 13 Plan                                           Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 20-00878-jw                         Doc 8         Filed 02/20/20 Entered 02/20/20 07:55:12                 Desc Main
                                                                       Document      Page 9 of 11
  Debtor                Gabrielle Arthur Mack                                                                 Case number


                                                                                    $                     $                 $          $
                                                                                    Escrow for            Or more                      Or more
                                                                                    taxes:
                                                                                       Yes
                                                                                       No

                                                                                    Escrow for
                                                                                    insurance:
                                                                                       Yes




 * Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP
 3002(c) control over any contrary amounts above, and any Notice of Payment Change that might be filed to amend the
 ongoing monthly payment amount.

 ** The Gap will be calculated from the payment amounts reflected in the Official Form 410A Mortgage Proof of Claim
 Attachment and any Notice of Payment Change that might be filed to amend the monthly payment amount, but should not be
 included in the prepetition arrears amount.

 All payments due to the Mortgage Creditor as described in any allowed Notice of Post-Petition Mortgage Fees, Expenses,
 and Charges under F.R.B.P. 3002.1 filed with the Court will be paid by the Trustee, on a pro rata basis, as funds are
 available.

 Once the Trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1 (f), the Debtor shall be responsible for ongoing
 mortgage payments and any further post-petition fees and charges.


               Signatu~es:

9.1           Signatures of debtor and debtor attorney

                                                            e debtor, if any, must sign below.
                                              u----v/
 X                                                                                        X
                                                                                                 Signature of Debtor 2




 X
                            h, Jr. 6152
                              , LLC
                            Drive, Suite 120
        North Charleston, SC 29405
        843-529-9000 (p)
        843-529-9907 (f)
        Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.              ·




District of South Carolina
Effective May 1, 2019                                                                   Chapter 13 Plan                                    Page 8
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                Best Case Bankruptcy
Case 20-00878-jw            Doc 8     Filed 02/20/20 Entered 02/20/20 07:55:12                        Desc Main
                                      Document      Page 10 of 11


                                  UNITED STATE BANKRUPTCY COURT
                                    DISTRICT OF SOUTH CAROLINA

INRE:

Gabrielle Arthur Mack
                                            )
                                            )
                                            )
                                                     cAsE No: 20-     OD   r:;;, g.- -   '
                                                                                             \...,J

528 Wynfield Forest Drive                   )         CHAPTER13
Summerville, SC 29485                       )
SSN xxx-xx-2214                             )
                        DEBTORS.            )



                                         CERTIFICATE OF SERVICE

          The above-signing parties certify that the foregoing Notice, Plan and Motions was served on all creditors
and parties in interest entitled to such notice on the above stated date. The specific list of names and addresses of
parties served with this plan is attached to the plan filed with the Court.

VIA US MAIL
(see attached list)

ELECTRONICALLY
James M. Wyman
Chapter 13 Trustee
PO Box 997
Mt. Pleasant, SC 29465-0997



                                                     Shawnda Engram, Paral al for
                                                     Robert R. Meredith, Jr., D.C. I.D. #06152
                                                     Elizabeth R. Heilig, D.C. 1.D. #10704
                                                     Meredith Law Firm, LLC
                                                     Attorneys for Debtor
                                                     4000 Faber Place Drive, Suite 120
                                                     North Charleston, SC 29405
                                                     843-529-9000
                Case 20-00878-jw    Doc 8   Filed 02/20/20 Entered 02/20/20 07:55:12         Desc Main
                                            Document      Page 11 of 11
American Honda Finance
                                                                            Capital Bank
Attn: National Bankruptcy Center        AmeriCash Loans of South Carolina
                                                                            Attn: Bankruptcy
Po Box 166469                           PO Box 1728
                                                                            1 Church St. # 300
Irving, TX 75016                        Des Plaines; IL 60017
                                                                            Rockville, MD 20850



Cash Net USA
                                        Charleston County Treasurer         Consumer Education Services, Inc.
175 W. Jackson Blvd
                                        4045 Bridgeview Drive               3700 Barrett Drive
Suite 1000
                                        North Charleston, SC 29405          Raleigh, NC 27609
Chicago, IL 60604



Consumer Portfolio Services, Inc.       Department of Education/Nelnet      Discover Financial
Attn: Bankruptcy                        Attn: Claims                        Attn: Bankruptcy
PoBox57071                              Po Box 82505                        Po Box3025
Irvine, CA 92619                        Lincoln, NE 68501                   New Albany, OH 43054



                                        Home Point Financial Corporation    I.e. System, Inc
First Heritage Credit
                                        Attn: Correspondence Dept           Attn: Bankruptcy
1221 S Hartmann Drive
                                        11511 Luna Road; Suite 200          Po Box 64378
Lebanon, TN 37090
                                        Farmers Branch, TX 75234            St. Paul, MN 55164



Internal Revenue Service
                                        Omni Indemnity Company              OneMain
Centralized Insolvency Operations
                                        PO Box 105440                       330 Robert Smalls Parkway Ste 7
PO Box 7346
                                        Atlanta, GA 30348                   Beaufort, SC 29906
Philadelphia, PA 19101-7346




OpenSky                                 Progressive Leasing-NPRTO SE, LLC   Receivable Solutions
PO Box 9224                             256 W. Data Drive #100              PO Box21808
Old Bethpage, NY 11804                  Draper, UT 84020-2315               Columbia, SC 29221




Regional Finance                        Rozlin Financial Group              SC Department of Revenue
1300 Savannah Hwy # 11                  Po Box 537                          PO Box 12265
Charleston, SC 29407                    Sycamore, IL 60178                  Columbia, SC 29211




                                        Sierra Financial, LLC
Sherloq Financial                                                           South State Bank
                                        dba Tall Grass Finance
134 S Tampa Street                                                          PO Box 118068
                                        P.O. Box647
Tampa, FL 33602                                                             Charleston, SC 29423
                                        Santa Ysabel, CA 92070



                                                                            US Attorney General
Synchrony Bank/Home Design              Tiffany Goodwin
                                                                            U.S. Department of Justice
PO Box 965060                           2205 Saint Clair Drive.
                                                                            950 Pennsylvania Avenue, NW
Orlando, FL 32896                       NE Atlanta, GA 30329
                                                                            Washington, DC 20530-0001



US Attorneys Office                     Wells Fargo Bank
1441 Main Street                        PO Box45038
Suite 500                               MAC z3057012
Columbia, SC 29201                      Jacksonville, FL 32232
